Title: Passport for Mr. King, 22 July 1779
From: Franklin, Benjamin
To: 



  Passy, July 22. 1779
  To all Captains & Commanders of Vessels of War, Privateers & Letters of Marque belonging to the United States of America
Gentlemen,

The Bearer of this, Mr King, an Irish Gentleman & Friend of America, being on his Return to that Kingdom with his Lady & Family; if the Packet Boat or Vessel in which they may take their Passage from Flanders to England or from England to Ireland should happen to fall into your Hands, this is to request that besides your accustomed Humanity to Prisoners, you would treat them with particular Civility & Tenderness, and give them as soon as possible their Liberty. In so doing there is no doubt but that your Conduct will be approv’d by your Employers, and you will very much oblige Gentlemen Your most obedt & most humble Servt.
BFMinister Plenipotentiary from the UnitedStates to the Court of France

Another for His Lordship the Bishop of Derry in Ireland, Sir Patrick Bellew, & Mr. French of the same Kingdom, Friends of America being on their Return thither

 
Notation: Passport given to Irish Gentlemen returning thither
